Jordan, J.
— This was a proceeding by the appellee to obtain a license to sell intoxicating liquors, against the granting of which a remonstrance under the Act of 1895'was filed. (Acts of 1895, p. 248).
The main question .presented by this appeal is the right of remonstrators to withdraw their names after the three days’ period has commenced to run. The trial court held that this right existed and permitted the remonstrators to exercise it. This appeal was considered and the question involved decided adversely to the contentions of the appellee herein in the case of The State v. Gerhardt, ante, 439.
For the error of the trial court upon its ruling upon this point the judgment is reversed and the cause remanded.